    Case 1:18-cr-00456-LMB Document 3 Filed 12/19/18 Page 1 of 1 PageID# 4
                                                                                             FILED   ^
                                                                                         IN OPEN COURT,



                    IN THE UNITED STATES DISTRICT COURT FOR THH                     L
                                                                                  CLC;
                              EASTERN DISTRICT OF VIRGINIA                     '—
                                       Alexandria Division


UNITED STATES OF AMERICA


            V.

                                                     Criminal No. Icri8:
THE OUTPOST, LLC,

                 Defendant


                                  CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT;


       Between on or about March 9, 2017, and April 6, 2017, in Loudoun County, within the

Eastern District of Virginia, and elsewhere, defendant THE OUTPOST, LLC, did unlawfully and

knowingly import and bring into the United States merchandise contrary to law, facilitate the

transportation ofsuch merchandise, and receive such merchandise after importation. In

specific, on or about the dates specified above, THE OUTPOST, LLC caused to be imported

from Southhampton, England, and then transported to and received in Middleburg, Virginia, over

100 undeclared wildlife items, including items protected by the Endangered Species Act and the

Convention on International Trade in Endangered Species, such as sea turtle shell, sawfish

blades, crocodile skin bags, coral, and mounted birds of prey, in violation of Title 16, United

States Code, Section 1538(c){I), all in violation ofTitle 18, United States Code, Section 545.

                                              G. Zachary Terwilliger
                                              UniteiStates Attorney

                                       By:      C ?-s_SL...             ^
                                              Gordon D. Kromberg             /
                                              Assistant United States Attorn^
